EXHIBIT 10.20

 

[pvotf_ex1020img1.jpg] 



   

 



 

[pvotf_ex1020img2.jpg] 



   

 



 

[pvotf_ex1020img3.jpg] 



   

 



 

[pvotf_ex1020img4.jpg] 



   

 



 

[pvotf_ex1020img5.jpg] 



   

 



 

[pvotf_ex1020img6.jpg] 



   

 



 

[pvotf_ex1020img7.jpg] 



   

 



 

[pvotf_ex1020img8.jpg] 



   

 



 

[pvotf_ex1020img9.jpg] 



   

 



 

[pvotf_ex1020img10.jpg] 



   

 



 

[pvotf_ex1020img11.jpg] 



   

 



 

[pvotf_ex1020img12.jpg] 



   

 



 

[pvotf_ex1020img13.jpg] 



   

 



 

[pvotf_ex1020img14.jpg] 



   

 



 

[pvotf_ex1020img15.jpg] 



   

 



 

[pvotf_ex1020img16.jpg] 



   

 



 

[pvotf_ex1020img17.jpg] 



   

 



 

[pvotf_ex1020img18.jpg] 



   

 



 

[pvotf_ex1020img19.jpg] 



   

 



 

[pvotf_ex1020img20.jpg] 



   

 



 

[pvotf_ex1020img21.jpg] 



   

 



 

[pvotf_ex1020img22.jpg] 



   

 



 

[pvotf_ex1020img23.jpg] 



   

 



 

[pvotf_ex1020img24.jpg] 



   

 



 

[pvotf_ex1020img25.jpg] 



   

 



 

[pvotf_ex1020img26.jpg] 



   

 



 

[pvotf_ex1020img27.jpg] 



   

 



 

[pvotf_ex1020img28.jpg] 



   

 



 

[pvotf_ex1020img29.jpg] 



   

 



 

[pvotf_ex1020img30.jpg] 



   

 



 

[pvotf_ex1020img31.jpg] 

 

 



 



 